 In the Matter of NATIONAL CANDY COMPANY, INC., VERIBRITE FAC-TORYandLOCAL 351 CANDY WORKERS, AFFILIATED WITH BAKERY ANDCONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA (A. F.OF L. AFFIL.)Case No. R-753AMENDMENT TO DIRECTION OF ELECTIONJuly 13, 1938On June 27, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the supervision of theRegional Director for the Thirteenth Region (Chicago, Illinois).The Board, upon the recommendation of the Regional Director,for good cause shown, hereby amends its Direction of Election bystriking therefrom the words "within fifteen (15) days from the dateof this Direction" and substituting therefor the words "within fifteen(15) days from September 1, 1938."17 N L. It.B. 1207.8 N. L. R. B., No. 32.283